IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF:

895 Ocean Drive Loop, Homer Alaska 99603 Case No. 3:21-mj-00237-MMS

“FILED UNDER SEAL — 22 Apr 2021”

Notice: Summary Judgment and Order to Pay

It is hereby noticed that Wendy Terry, the woman who at times acts as agent for the Federal
Bureau of Investigation (FBI) stationed at the Anchorage Field Office, Joint Terrorism Task Force at
101 E Sixth Ave, Anchorage, Alaska 99501, the United States of America is found summarily adjudged
to have made false statement in Affidavits “APPLICATION FOR A SEARCH WARRANT” and the
“\FFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT” in connection
with the above captioned matter which did, do and continue to be the causal source of harm to the
woman, Marilyn Ann Hueper, to her husband, Paul James Hueper, and also to Gregory Alexander
Nance and Ethan Pierce Rathbone, further referred to herein as the “aggrieved”;

it is herein the ORDER of this Court that each of the above named aggrieved woman and man(s)
be awarded the amount of $250,000.00 USD/occurance by way of Wendy Terry’s private liability
insurance and her public/private indemnification policy(ies) and/or bonds or any combination thereof
as the financial penalty for making false statements under Oath or Affirmation;

further remedy shall be sought in connection with the above captioned matter;

be it furthered ORDERED that the aid of any public/private agency of the government of the
United States of America in connection to the collection of this fine is required;

signed and sealed by
Magistrate Judge of this DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF
ALASKA on this day of the ____ month in the year of our Lord twenty twenty-one and the year
since Independence the two hundred forty-fifth.

 

 

‘/? certify that copies have been mailed to all interested parties onlS_ ke day ofdUne 2021, initial mip, #
dor questions please eG abv Maun yn Woe per QON-299-F¥STY

Case 3:21-mj-00237-MMS Document 11-1 Filed 07/26/21 Page 1 of 1
